UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT Small Cap Value Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (87.4%) (a) Shares Value Aerospace and defense (0.6%) Huntington Ingalls Industries, Inc. 10,632 $1,107,961 Air freight and logistics (0.5%) Park-Ohio Holdings Corp. 17,978 860,427 Auto components (2.5%) Dana Holding Corp. 25,000 479,250 Goodyear Tire & Rubber Co. (The) 52,200 1,178,937 Remy International, Inc. 48,600 997,758 Stoneridge, Inc. (NON) 92,054 1,037,449 Tower International, Inc. (NON) 29,748 749,352 Banks (14.5%) Ameris Bancorp (S) 53,991 1,185,102 Banc of California, Inc. (S) 49,806 579,244 Chemical Financial Corp. 41,217 1,108,325 CVB Financial Corp. (S) 56,800 815,080 Eagle Bancorp, Inc. (NON) 27,840 885,869 First Connecticut Bancorp, Inc. 28,200 408,900 First Merchants Corp. 57,800 1,168,138 First NBC Bank Holding Co. (NON) 24,196 792,419 First of Long Island Corp. (The) 12,133 417,982 Fulton Financial Corp. 107,600 1,192,208 German American Bancorp, Inc. 20,800 536,848 Hanmi Financial Corp. 46,300 933,408 Investors Bancorp, Inc. 97,985 992,588 Lakeland Financial Corp. 26,200 982,500 National Bank Holdings Corp. Class A (S) 21,160 404,579 NBT Bancorp, Inc. 47,800 1,076,456 OFG Bancorp (Puerto Rico) (S) 40,456 606,031 Old National Bancorp 89,800 1,164,706 Pacific Premier Bancorp, Inc. (NON) 76,700 1,077,635 Popular, Inc. (Puerto Rico) (NON) 30,620 901,300 ServisFirst Bancshares, Inc. 40,796 1,174,925 Southside Bancshares, Inc. (S) 32,300 1,073,975 State Bank Financial Corp. 40,400 656,096 Sterling Bancorp 86,800 1,110,172 Talmer Bancorp, Inc. Class A 64,632 893,861 Tristate Capital Holdings, Inc. (NON) 78,900 715,623 WesBanco, Inc. 37,300 1,141,007 Western Alliance Bancorp (NON) 30,200 721,780 Wintrust Financial Corp. 25,400 1,134,618 Biotechnology (1.0%) Emergent BioSolutions, Inc (NON) (S) 44,003 937,704 PDL BioPharma, Inc. (S) 106,200 793,314 Capital markets (0.9%) Cowen Group, Inc. Class A (NON) 247,515 928,181 Manning & Napier, Inc. 27,000 453,330 Silvercrest Asset Management Group, Inc. Class A 17,209 234,387 Chemicals (3.0%) Cabot Corp. 19,000 964,630 Innophos Holdings, Inc. 14,100 776,769 LSB Industries, Inc. (NON) (S) 25,400 907,034 Minerals Technologies, Inc. 13,195 814,263 OM Group, Inc. 32,798 851,108 Omnova Solutions, Inc. (NON) 50,209 269,622 RPM International, Inc. 18,839 862,449 Commercial services and supplies (3.1%) ARC Document Solutions, Inc. (NON) 107,400 869,940 Deluxe Corp. 22,900 1,263,164 Ennis, Inc. 39,306 517,660 Knoll, Inc. 56,900 984,939 Performant Financial Corp. (NON) (S) 92,004 743,392 Pitney Bowes, Inc. (S) 44,200 1,104,558 Communications equipment (0.9%) Alliance Fiber Optic Products, Inc. (S) 54,700 679,921 Polycom, Inc. (NON) 81,800 1,004,913 Construction and engineering (0.9%) EMCOR Group, Inc. 20,400 815,184 Orion Marine Group, Inc. (NON) 74,000 738,520 Construction materials (0.4%) CaesarStone Sdot-Yam, Ltd. (Israel) 14,655 757,370 Consumer finance (1.2%) Encore Capital Group, Inc. (NON) (S) 28,100 1,245,111 Portfolio Recovery Associates, Inc. (NON) (S) 16,300 851,349 Containers and packaging (0.4%) Berry Plastics Group, Inc. (NON) 29,565 746,221 Distributors (0.5%) Core-Mark Holding Co., Inc. 17,478 927,033 Diversified consumer services (0.6%) Carriage Services, Inc. 58,200 1,008,606 Diversified financial services (0.5%) Gain Capital Holdings, Inc. (S) 48,300 307,671 PHH Corp. (NON) (S) 26,400 590,304 Diversified telecommunication services (0.6%) Iridium Communications, Inc. (NON) (S) 119,400 1,056,690 Electric utilities (3.1%) Empire District Electric Co. (The) (S) 75,200 1,816,080 IDACORP, Inc. (S) 19,500 1,045,395 PNM Resources, Inc. 66,600 1,659,006 Portland General Electric Co. (S) 34,100 1,095,292 Electronic equipment, instruments, and components (0.6%) Newport Corp. (NON) 59,700 1,057,884 Energy equipment and services (1.8%) Hornbeck Offshore Services, Inc. (NON) 17,300 566,229 Nuverra Environmental Solutions, Inc. (NON) (S) 43,213 637,392 Pioneer Energy Services Corp. (NON) 59,796 838,340 Tidewater, Inc. (S) 12,536 489,280 Willbros Group, Inc. (NON) 91,500 762,195 Food and staples retail (0.5%) SpartanNash Co. 49,340 959,663 Gas utilities (0.7%) Southwest Gas Corp. 25,631 1,245,154 Health-care equipment and supplies (0.6%) Alere, Inc. (NON) 29,900 1,159,522 Health-care providers and services (1.2%) Ensign Group, Inc. (The) 22,764 792,187 Providence Service Corp. (The) (NON) 28,500 1,378,830 Hotels, restaurants, and leisure (1.1%) Intrawest Resorts Holdings, Inc. (NON) 59,832 578,575 Marriott Vacations Worldwide Corp. (NON) 20,499 1,299,842 Household durables (0.9%) Installed Building Products, Inc. (NON) 78,163 1,098,190 UCP, Inc. Class A (NON) 41,799 499,498 Insurance (7.7%) Allied World Assurance Co. Holdings AG 41,900 1,543,596 American Financial Group, Inc. 21,143 1,223,968 AMERISAFE, Inc. 24,400 954,284 Endurance Specialty Holdings, Ltd. 14,700 811,146 Hanover Insurance Group, Inc. (The) 20,000 1,228,400 Health Insurance Innovations, Inc. Class A (NON) 50,531 545,229 Maiden Holdings, Ltd. (Bermuda) (S) 95,900 1,062,572 National General Holdings Corp. (S) 44,900 758,361 PartnerRe, Ltd. 15,100 1,659,339 Reinsurance Group of America, Inc. Class A 20,473 1,640,501 Stancorp Financial Group 16,300 1,029,834 Validus Holdings, Ltd. (S) 32,114 1,256,942 Internet software and services (1.7%) j2 Global, Inc. (S) 23,100 1,140,216 Perficient, Inc. (NON) 63,000 944,370 Web.com Group, Inc. (NON) 50,686 1,011,693 IT Services (2.2%) Convergys Corp. 45,000 801,900 Datalink Corp. (NON) 88,030 935,759 Global Cash Access Holdings, Inc. (NON) 169,000 1,140,750 Unisys Corp. (NON) (S) 45,700 1,069,837 Machinery (0.9%) Hillenbrand, Inc. 32,200 994,658 Navistar International Corp. (NON) (S) 17,370 571,647 Media (1.3%) Live Nation Entertainment, Inc. (NON) 42,200 1,013,644 Madison Square Garden Co. (The) Class A (NON) 10,600 700,872 MDC Partners, Inc. Class A 34,250 657,258 Metals and mining (2.1%) AK Steel Holding Corp. (NON) (S) 98,595 789,746 Century Aluminum Co. (NON) 51,100 1,327,067 Globe Specialty Metals, Inc. 38,900 707,591 United States Steel Corp. 25,500 998,835 Multi-utilities (0.5%) Avista Corp. (S) 29,231 892,422 Oil, gas, and consumable fuels (5.2%) Aegean Marine Petroleum Network, Inc. (Greece) (S) 111,017 1,018,026 Bill Barrett Corp. (NON) (S) 31,600 696,464 Callon Petroleum Co. (NON) 82,769 729,195 Energen Corp. 13,793 996,406 EP Energy Corp. Class A (NON) (S) 55,800 975,384 Gulfport Energy Corp. (NON) 12,300 656,820 Kodiak Oil & Gas Corp. (NON) 63,500 861,695 Midstates Petroleum Co., Inc. (NON) (S) 99,800 503,990 Scorpio Tankers, Inc. (S) 115,124 956,680 SM Energy Co. 13,801 1,076,478 Stone Energy Corp. (NON) 27,500 862,400 Pharmaceuticals (1.0%) Medicines Co. (The) (NON) 26,100 582,552 POZEN, Inc. (NON) 60,200 441,868 Sucampo Pharmaceuticals, Inc. Class A (NON) (S) 104,500 679,250 Professional services (1.0%) Kforce, Inc. 56,300 1,101,791 Mistras Group, Inc. (NON) 35,400 722,160 Real estate investment trusts (REITs) (7.6%) AG Mortgage Investment Trust, Inc. 49,000 872,200 American Assets Trust, Inc. 23,220 765,563 Cherry Hill Mortgage Investment Corp. 48,755 911,719 Colony Financial, Inc. 44,200 989,196 Education Realty Trust, Inc. 59,406 610,694 EPR Properties 15,900 805,812 Healthcare Trust of America, Inc. Class A 39,000 452,400 iStar Financial, Inc. (NON) 95,600 1,290,600 MFA Financial, Inc. 108,181 841,648 One Liberty Properties, Inc. (S) 26,488 535,852 Piedmont Office Realty Trust, Inc. Class A (S) 31,200 550,368 QTS Realty Trust, Inc. Class A (S) 12,244 371,605 RAIT Financial Trust (S) 205,900 1,529,837 Summit Hotel Properties, Inc. 156,610 1,688,256 Two Harbors Investment Corp. 91,800 887,706 ZAIS Financial Corp. 25,800 445,308 Real estate management and development (0.9%) Forestar Group, Inc. (NON) (S) 39,946 707,843 RE/MAX Holdings, Inc. Class A 30,925 919,400 Road and rail (1.7%) Con-way, Inc. (S) 14,000 665,000 Quality Distribution, Inc. (NON) 97,873 1,250,817 Ryder System, Inc. 12,900 1,160,613 Semiconductors and semiconductor equipment (4.1%) FormFactor, Inc. (NON) 175,700 1,259,769 GT Advanced Technologies, Inc. (NON) (S) 57,814 626,126 Integrated Silicon Solutions, Inc. 57,000 783,180 Mattson Technology, Inc. (NON) 376,933 931,025 Pericom Semiconductor Corp. (NON) 67,800 660,372 Photronics, Inc. (NON) 105,100 846,055 RF Micro Devices, Inc. (NON) (S) 79,200 913,968 Spansion, Inc. Class A (NON) 56,200 1,280,798 Software (1.5%) AVG Technologies NV (Netherlands) (NON) 44,000 729,520 Mentor Graphics Corp. 53,800 1,102,631 TiVo, Inc. (NON) 69,400 887,973 Specialty retail (1.1%) Ascena Retail Group, Inc. (NON) 43,800 582,540 Express, Inc. (NON) 30,500 476,105 Office Depot, Inc. (NON) 187,500 963,750 Technology hardware, storage, and peripherals (0.6%) BancTec, Inc. 144A CVR (F) 152,299 — Logitech International SA (Switzerland) (NON) (S) 79,200 1,015,344 Thrifts and mortgage finance (2.7%) BofI Holding, Inc. (NON) (S) 11,000 799,810 Meta Financial Group, Inc. 24,794 874,236 NMI Holdings, Inc. Class A (NON) (S) 83,700 724,005 Provident Financial Services, Inc. 72,700 1,190,099 United Financial Bancorp, Inc. 91,096 1,156,008 Trading companies and distributors (1.0%) Rush Enterprises, Inc. Class A (NON) 31,100 1,040,295 Stock Building Supply Holdings, Inc. (NON) 47,874 752,102 Total common stocks (cost $130,731,744) INVESTMENT COMPANIES (3.9%) (a) Shares Value American Capital, Ltd. (NON) 80,700 $1,142,712 FS Investment Corp. (S) 94,900 1,022,073 Hercules Technology Growth Capital, Inc. 88,684 1,282,371 Solar Capital, Ltd. 58,230 1,087,736 TCP Capital Corp. (S) 77,381 1,243,513 TriplePoint Venture Growth BDC Corp. 80,185 1,171,503 Total investment companies (cost $6,791,099) SHORT-TERM INVESTMENTS (27.7%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 35,364,236 $35,364,236 Putnam Short Term Investment Fund 0.06% (AFF) 14,169,690 14,169,690 Total short-term investments (cost $49,533,926) TOTAL INVESTMENTS Total investments (cost $187,056,769) (b) Key to holding's abbreviations CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $178,886,837. (b) The aggregate identified cost on a tax basis is $187,861,643, resulting in gross unrealized appreciation and depreciation of $31,808,672 and $6,818,337, respectively, or net unrealized appreciation of $24,990,335. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $8,443,676 $60,265,020 $54,539,006 $5,053 $14,169,690 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $35,364,236, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $33,893,160. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $14,248,659 $— $— Consumer staples 959,663 — — Energy 12,626,974 — — Financials 64,096,045 — — Health care 6,765,227 — — Industrials 17,264,828 — — Information technology 20,824,004 — —** Materials 10,772,705 — — Telecommunication services 1,056,690 — — Utilities 7,753,349 — — Total common stocks — — Investment companies 6,949,908 — — Short-term investments 14,169,690 35,364,236 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. ** Value of Level 3 security is $—. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
